Filing Date: 5/19/2020
Claimed Priority Dates: 6/12/2018 (US 16/006,759)
10/30/2014 (US 14/528,620)
12/12/2013 (JP 2013-256582)
Applicant(s): Honjo
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 11/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of the species reading on the display element illustrated in figure 52 and the transistor illustrated in figures 38 and 39, in the reply filed on 3/9/2022, is acknowledged.  The applicants indicated that claims 2-9 read on the elected species.  Claims 8 and 9, however, read on a non-elected species of the claimed invention.  Accordingly, claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

As the examiner indicated, the species are independent or distinct because they do not overlap in scope and are not obvious variants of each other making them patentably distinct from each other.  Accordingly, the prior art applicable to one of the species would not likely be applicable to the other species as the species are likely to raise different prior art issues.  Since each of the species belongs to a different subject of inventive effort, examining all the species will require different fields of search (e.g., employing different search queries) that would allow for separately searching each of their mutually exclusive characteristics; thus, creating a serious burden on the examiner. The applicants, on the other hand, have failed to advance reasons leading to the conclusion that the claimed species are to be considered clearly unpatentable over each other, or clearly admit on the record that that is the case.
For all of the above reasons, the requirement is still deemed proper and is therefore, made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 101 has been used to designate pixel circuits, power lines, scan lines and signal lines in figures 49 and 50.
102 has been used to designate a pixel array section and signal lines in figure 49.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in par.0193/l.9 of the specification in reference to figure 54: LB.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 10m has been used to designate both power lines and scan lines in figure 49.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 91 has been used to designate both an opposite substrate and an electrophoretic element in figure 58.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 2-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 2 recites in lines 13-14 that the first, second, third, and fourth corners are disposed outside of a region overlapping with the metal layer in a plan view perspective.  
Claim 3 recites that the minimum distance between the first and fifth corners is shorter than the minimum distance between the second and fourth corners.
The specification, as originally filed, fails to support these limitations in the claims.
Allowable Subject Matter
Tsubuku (US2013/0292675; see, e.g., fig. 4B) shows most limitations in the claims including a device comprising a semiconductor layer 105 including a surface layer with a first slope region having a first angle, and a metal layer 109 including a side surface with a third slope region having a second angle.  The limitations in claim 2 of the first angle being smaller than the second angle are not disclosed by the prior art of record.
Claims 2 and 3, however, fail to satisfy the written description requirement under 35 U.S.C. 112(a) as set forth above in paragraphs 13-17.  Claims 2-7 would be allowable if the applicants overcome the rejection under 35 U.S.C. 112(a) by showing that there is sufficient written description to inform the skilled artisan that the applicant was in 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone 
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
March 22, 2022